DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are moot and/or not persuasive, as discussed in further detail below.

With regards to Applicants discussion of Examiners note, Examiner included that to ensure the record was clear that there was a version of the app/dashboard prior to the grace period and the extent to which what was available to Examiner teaches in consideration of the current claims. Examiner does not have the necessary information to completely review the features of the app/dashboard prior to the grace period. Thus Examiner can’t determine the full extent to which the elements of that version of the app may anticipate or render obvious the current claims.

With regards to the previous 112a rejection, Applicants amendment does not overcome the issue. Merely amending “composite” to “combined” does not fulfill the description requirement. The discussion on pgs 25 and 26 does not recite sufficient information as recited in the rejection. 

With regards to the 112(b) rejections. The ones directed to impact and the lack of clarity over the user/users elements of claims 1/11 and the prior 112b’s directed to 6/16 and 7/17 are withdrawn due to the amendments to claims 1 and 11. The 112b with regards to the “modifications” and “actions” is maintained.

With regards to 101 Applicants appear to be arguing that the claimed invention provides significant improvements to the technology. However Examiner disagrees, the recited elements are not improving the technology, for example they are not improving the processor speeds or shrinking the amount of space required for storing the same data. To the extent the Applicants are arguing "user actions” overcome the 101 rejection it is not persuasive. As the user actions as recited can still be interpreted as mental concepts, without limitation, one example is meditation.

With regards to the discussion of the 102/103 rejections, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see below) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s interpretation of the claims seems to read elements into the claims which are not recited. For example, Applicants state HRV data is collected while users are not engaged in a physical activity however this is not what the claims recites. It merely recites gathering physiological and biometric data, with biometric data received being is collected while the users are not physically active. The claim does not recite the biometric data gathered is HR or HRV data. As shown Bur recites gathering “biometric” data while the users are not active, thus Bur would cover the claim language. Also Applicants say the data is smoothed and normalized however those are not claimed at all. 
Thus while Applicant’s arguments discussed above are not persuasive. Applicant’s argument that HRV not being explicitly mentioned in Bur is persuasive but this is moot in view of the updated rejection, the updated 103 rejections below.


Examiner Note
Examiner notes that the Elite HRV app and team dashboard by Elite HRV (applicant) has been offered since prior to one year before the effective filing date of the application, as the element requires download and payment its functionality could not be gone through to determine if the claimed elements are present. As evidence of it being present prior please, see the link to Elite HRV youtube showing the elitehrv app (https://www.youtube.com/watch?v=IzDslOCiAs0) see about 1:56/2:17/3:09 the image is the similar/same as Figs. 16/18/11 and the wayback machine showing the website (https://web.archive.org/web/20190426172756/https://elitehrv.com/team-dash captured on 4/26/2019) with discussion of it prior to the effective filing date. At the very least it seems to disclose gathering a plurality of HR and HRV readings, data on “important context with sleep, exercise, mood, and lifestyle data, seamlessly recorded alongside HRV” which depending what it is could fulfill the environmental/biometric aspects, cloud storage, real-time syncing, analysis and determining a “morning readiness score” for the group. Additionally, to further support the idea that at least part of what applicants disclose/claim existed prior in applicants own app, Examiner notes that Figs. 4, 5, 7, 10-11 and 17 of this application appear to show screenshots of applicants app with a date more than one year before the effective filing date with the “morning readiness score”, comparisons to population, gathering HRV/other data and the gauge GUI display among other elements (see applicants specification for what they show). Examiner notes per the wayback machine and public disclosures the software 
Examiner also notes that in numerous places in the specification the word “proprietary” is used as a stand in for an actual disclosure of elements. 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1/11 recite variations of “combining said collected physiological and biometric data to create a combined score that comprises at least heart rate activity data, Heart Rate Variability (HRV) data, and collected biometric data”, Claim 5/15 recites “composite score further comprises changes in 
Turning to the specification for how a combined score is determined based on all a plurality of types of data. Specifically the spec recites the combined/composite scores in terms such as “create composite scores that include additional scoring separate from the HRV scores created” Pg 6 and “The HRV system may optionally utilize contextual data or a composite of signals to boost the quality of the collected HR V data and thus provide an HR V score of higher confidence in terms of accuracy and quality” Pg. 24 which disclose why it could be useful but do not disclose how its determined. On pg 25 it recites “In an embodiment, additional scores may be calculated based upon additional physiological data in addition to collected HRV data. Such additional physiological data, such as image data, environmental data, historical health history data, or other biometric data may form the basis for one or more biological health scores that include HRV data as a particular component.”, stating you can have a combined score but not explaining how one determines/creates the combined score. In one portion it recites a score of the biometric (biometric and HRV) can be determined with “machine learning algorithms”, see Pg. 29, however nothing more specific is provided beyond “machine learning algorithms”. Again, Applicants are claiming a functional outcome, ie some “create a combined score”, without reciting how that outcome is achieved.
Per MPEP 2161.01, it is a computer implemented system that doesn't disclose the algorithm. Specifically, "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. 

Examiner also notes that, portions of the specification are directed to possible future iterations not currently held, for example “An optimized future system may utilize the tagged HRV reading with contextual information to discover meaningful patterns identified in data analysis or by machine learning algorithms to generated composite metrics that utilize the contextual information in the metric generation.”. The “optimized future system” supports the viewpoint that that applicants do not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite “an expressed goal” and “an expressed physiological goal” however its unclear what the metes and bounds are. It is unclear if the expressed goal and expressed physiological goal are the same goal or if the expressed physiological goal is a narrowing of the recited expressed goal. For those reasons the claims do not clearly define the metes and bounds of the claim and are therefore indefinite. The claims depending from these claims do not fix this issue and are thus also indefinite. 

Claims 1 and 11 recite “combining biometric and physiological data” however its unclear what this entails as the two terms “biometric data” and “physiological data” are used interchangeably within the specification. For example in [0064] it recites “In an embodiment, camera, face-based, physiology detection is another mechanism to collect image data that can be used to collect HRV data, and derive HRV scores and other biometric data such as heart rate . . . ”, [0122] “The collection of camera image-based, physiological data may be performed utilizing visual light and/or infrared cameras pointed at the face of one or more users. The collected image data may provide insight into biometric data such as heart rate, blood pressure,” and in [0160] it states “other biometric and physiological data such as heart rate, blood pressure, oxygen levels, CO2 levels, glucose, ketones, general awareness or alertness, stress, reflex time, resilience, training or related capacity or capability, and video imagery.” There does not appear to be a distinction between what applicants refer to as physiological data and what is referred to 

Claims 1 and 11 recite “biometric data and physiological data comprising image data, historical health history data, and environmental data” its unclear if the “comprising . . . and” includes the historical data and environmental data or if the comprising is just referencing the image data. Thus its unclear if applicants are claiming: 1) biometric data and physiological data comprising image data, 2) health history data and 3) environmental data; or biometric data and physiological data comprising 1) image data, 2) health history data and 3) environmental data. For purposes of interpretation Examiner is interpreting it as the former, as environmental data (noise pollution, ambient temperature, wind etc) is generally regarded as separate from physiological/biometric data.  

Claims 1 and 11 also recite “heart rate activity data, Heart Rate Variability (HRV) data, and collected biometric data”, however it’s unclear what this entails. Under the BRI, HRV by itself fulfills this. HRV data is based on HR activity as it is the variation in the intervals between heartbeats, thus an HRV based metric is itself HRV and includes HR. Furthermore, biometric data encompasses both HR and HRV, thus either using HRV which is based on HR biometric data or HRV itself as the biometric data would fulfill “biometric data” being used. Thus HRV data itself fulfills all three of those requirements.  

Claims 1/11 recite “determine modifications to user actions and activities to permit any of said plurality of users to meet an expressed goal” and “presenting HRV based modifications to user actions 
Second, the portion “presenting HRV-based modifications to user actions and activities” appears to be clear however the remaining portion renders it unclear. It is unclear what the difference is between “presenting HRV-based modifications to user actions and activities” and “recommended actions related to said modifications”. In one interpretation the presented modification and “recommended” action could be the same thing, ie the modification is the recommended action. Furthermore, the currently recited “composite score” is based on the HRV (at the very least in part) thus it is unclear how the “HRV-Based” modifications different from the recommended actions, assuming the recommended actions are based on the difference in composite scores which is based on HRV. 
Third, what the “said modifications” is referring to is unclear, is it the “determined” ones, the HRV based ones, the recommended ones or some combination of the three. The claims depending from claim 1 do not clear up this indefiniteness issue and thus are rejected for the same reason.

Claims 4-7, 9-11, 14-16 and 19-20 recite “said composite score” however composite score does not have antecedent basis in claims 1 or 11 and thus what composite score being referenced is unclear and the claim does not clearly define the metes and bounds of the claim. Thus it is found to be indefinite. Furthermore the claims depending from claim 11 share this issue and are also indefinite. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception, a mental concept under evaluation, without significantly more. The judicial steps recited in claim is the processing step, ie comparing and calculating, step(s). The claims 1-20 individually and as a whole fail to integrate the judicial exception (“receiving”, “analyzing”, “implementing” and “measuring” step(s)) into a practical application. The “receiving” element(s) can also be considered pre-solution activity (data collection). The “presenting” is/are considered post solution activity. The claimed process does not improve the functioning of a computer or other technology/technical field, nor do the additional elements use the judicial exception in a meaningful way. For the added limitation of implementing user actions/activities to achieve an expressed physiological goal, the term “user actions” is broad and can be interpreted as abstract under organizing human activities (managing personal behavior, see MPEP 2106.04(a)(2)(II)). The specification discloses examples of the user actions to be mediation and reading ([0078] of the specification) and mediation and reading are considered to be directed to managing personal behavior or mental concept.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims merely describe conventional process steps at a high level of generality, which, is/are well known and routine in the field of medical devices.
Per the Berkheimer requirement, memory and processors (either in the wearable or separate) are well known in the art and can be found in: 1) Bur (citations below) see Fig. 8 and the rejections of claims 1 and 11; 2) Mol (cited below) see [0015], [0052] and Figs. 2, 11b ; 3) Toth (cited below) see 
The claim(s) elements of each claim viewed as a whole, adds nothing significantly more (aka an inventive concept) to the judicial exception. Thus the claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burich (Susan Burich et al., US 20130041590) hereinafter Bur in view of Wegerif (Simon Wegerif, US 20140288449) hereinafter Weg.
Regarding claim 1, an interpretation of Bur discloses a method for biometric monitoring and scoring, comprising: 
receiving biometric data from a plurality of users ([0123]-[0124] and [0132] including “Group monitoring device 400 may receive metrics associated with a plurality of individuals 10”), said biometric data collected when users are not physically active ([0231], [0336] “to monitor heart rate recovery, making sure not to begin the next training interval”; This recites gathering data when the users are at rest or on a break between training intervals ie activities); 
receiving physiological data comprising image data  ([0123]-[0124] including “Individual monitor 200 and/or object monitor 250 may include or be in communication with a variety of sensors 202, including, but not limited to, an accelerometer, a pedometer, a heart rate monitor, a position sensor, an impact sensor, a camera, a magnetometer, a gyroscope, a microphone, a temperature sensor, a pressure sensor, a respiration sensor, a posture sensor, a lactate sensor, and a wind sensor. Group monitoring system 100 can include any or all of these or other sensors, eliminating the need for separate systems to monitor different characteristics”, [0132], [0316], [0318] and Figs. 1-2A; Bur recites 
combining said biometric and physiological data to create a combined score for each of said plurality of users ([0209] including “FIG. 13, present average heart rate, speed, training load, and power are shown for the team (i.e., Player A through Player H)”, [0210], [0223], [0338]; The cited portions recite determining a combination metric for a player and displaying trainer selected metrics for each player(s) as well as team metric based on the metrics for each player; While not currently relied upon for the rejection of this claim, Examiner notes this can also be shown via applicants own app prior to the grace period see Jason Moore (EliteHRV, HRV For Teams and Groups,  https://web.archive.org/web/20190426172756/https://elitehrv.com/team-dash, 4/26/2019, viewed on 5/3/21) hereinafter Moore and specifically an image from that site see (https://web.archive.org/web/20200524132536im_/https://elitehrv.com/wp-content/uploads/2017/12/Dashboard-Groups.jpg) which is a blown up version of an image on that Moore page duplicated below, see Group Average HRV and -4.1% from the day before which shows a group composite based on HRV as well as an Individual HRV which shows the change from previous HRV); 
comparing said combined score against previously stored combined scores ([0133] including “Display of the metrics can represent real-time summaries of individuals 10 or groups thereof . . . comparison of one or more individuals 10 or groups thereof from a first time with one or more individuals 10 or groups thereof from a second time” and [0310]; Bur discloses comparing metrics from 
presenting modifications to user actions and activities in combination with one or more recommended actions related to said modifications to user actions and activities to any of said plurality of users and/or medical service providers associated with any of said plurality of users ([0200] and [0336] see also [0131]-[0132], [0174]-[0176] and [0201]-[0202]); 
any of said plurality of users implementing said presented modifications to user actions and activities to achieve an expressed physiological goal as measured by said combined score ([0120], [0173], [0200] and [0336] see also [0131]-[0132], [0174]-[0176] and [0201]-[0202]).

An interpretation of Bur may not explicitly disclose a combined metric based on heart rate activity data, Heart Rate Variability (HRV) data, and collected biometric data.
However, in the same field of endeavor (medical devices), Weg teaches a combined score comprising heart rate activity data, Heart Rate Variability (HRV) data, and collected biometric data ([0145], [0148], claim 21 see also [0022], [0091], Figs. 10-11, 13; the combined score as discussed in the 112b section above could be interpreted as HRV or it could be the PWI) it also recites determining modifications based on the data including combined score and presenting modifications based on HRV to the user to achieve their desired goal ([0133], [0145], [0148],  Figs. 10-11, 13 see also [0091], [0111]) for the purpose of achieving a goal and avoiding injury. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing and comparing of data from one time to another time period, presenting/implementing adjustments based on comparisons and expectations as recited 


    PNG
    media_image1.png
    530
    1000
    media_image1.png
    Greyscale


Regarding claim 4, an interpretation of Bur further disclosing further comprising tracking said composite score over a pre-configured time span ([0010], [0132]; tracking over a session of activity. While not being applied for the rejection currently, Examiner notes this is also known based on Elite HRV videos see Elite (Elite HRV, The new CorSense HRV sensor: Private Preview of Jason taking Morning Readiness HRV reading, https://www.youtube.com/watch?v=IzDslOCiAs0, 10/19/17, viewed on 5/3/21) 

 Regarding claim 6, an interpretation of Bur further comprising receiving from a user or medical practitioner a threshold composite score or composite score range that is preferred for the user to maintain ([0173] see also [0121]-[0123] and [0176]).

 Regarding claim 7, an interpretation of Bur further discloses transmitting to a user recommended actions comprising events, interventions, and/or planned steps in accordance with maintaining said user's particular composite score ([0120] including “achieving/maintaining a desired level of fitness for one or more individuals participating in the athletic activity”, [0130]-[0132], [0200], [0204] and [0336] see also [0168], [0174]-[0176] and [0202]; The monitoring device 400 can be viewed by a user to review their performance and determined recommendations.).

 Regarding claim 10, an interpretation of Bur further discloses where the composite score, recommendations, and guidance may be provided as a report, as part of an ongoing data display, or in real-time as live biofeedback to a user during an activity ([0130]-[0132], [0200] and [0209] see also [0168], [0174]-[0176], [0202] and [0336]).

Regarding claim 11, an interpretation of Bur discloses a system for biometric monitoring and scoring, comprising: 
a data processor (Fig. 4 and/or Fig. 8, [0313]-[0315] see also [0152] and [0260]-[0261]; The processor can be that of 200, 300, 400, 500 and/or 600) having an electronic memory (Fig. 4 and/or Fig. 
receiving biometric data from a plurality of users ([0123]-[0124] and [0132] including “Group monitoring device 400 may receive metrics associated with a plurality of individuals 10”), said biometric data collected when users are not physically active ([0336] “to monitor heart rate recovery, making sure not to begin the next training interval”; This recites gathering data when the users are at rest or on a break between training intervals ie activities); 
collecting biometric data and physiological data comprising image data ([0123]-[0124] including “Individual monitor 200 and/or object monitor 250 may include or be in communication with a variety of sensors 202, including, but not limited to, an accelerometer, a pedometer, a heart rate monitor, a position sensor, an impact sensor, a camera, a magnetometer, a gyroscope, a microphone, a temperature sensor, a pressure sensor, a respiration sensor, a posture sensor, a lactate sensor, and a wind sensor. Group monitoring system 100 can include any or all of these or other sensors, eliminating the need for separate systems to monitor different characteristics”, [0132], [0316], [0318] and Figs. 1-2A; Bur recites using a camera for data as well as a heart rate sensor. One well known type of heart rate sensor is a PPG sensor/Pulse oximeter as evidenced by Apple Watch see [0022]), historical health history data ([0121], [0177], [0223]-[0224], [0227] including “overlaid with heart rate information for one or more prior sessions of athletic activity on the same chart and/or graph.”, [0307]), and environmental data ([0123]-[0124]) associated with said plurality of users over time ([0123]-[0124], [0177], [0227]); 
storing all collected and received data in an electronic storage system attached to said data processor ([0144], [0169], [0313]-[0315); 
combining said collected physiological and biometric data to create a combined score for each of said plurality of users ([0209] including “FIG. 13, present average heart rate, speed, training load, and power are shown for the team (i.e., Player A through Player H)”, [0210], [0223], [0338]; The cited 
comparing said combined score against previously stored combined scores ([0133] including “Display of the metrics can represent real-time summaries of individuals 10 or groups thereof . . . comparison of one or more individuals 10 or groups thereof from a first time with one or more individuals 10 or groups thereof from a second time” and [0310]; Bur discloses comparing metrics from two different time periods. See the enlarged image from Moore below which shows a group composite based on HR activity and comparison to the previous days HRV Score)  to determine modifications to user actions and activities to permit any of said plurality of users to meet an expressed goal ([0174], [0200] and [0202] see also [0123], [0175]-[0176] and [0201]); 
 presenting modifications to user actions and activities in combination with one or more recommended actions related to said modifications to user actions and activities to any of said plurality of  users and/or medical service providers associated with any of said plurality of users ([0200] and [0336] see also [0131]-[0132], [0174]-[0176] and [0201]-[0202]); 
any of said plurality of users implementing said presented modifications to user actions and activities to achieve an expressed physiological goal as measured by said composite score ([0120], [0173], [0200] and [0336] see also [0131]-[0132], [0174]-[0176] and [0201]-[0202]).

An interpretation of Bur may not explicitly disclose a combined metric based on heart rate activity data, Heart Rate Variability (HRV) data, and collected biometric data.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing and comparing of data from one time to another time period, presenting/implementing adjustments based on comparisons and expectations as recited Bur to include the HRV metric of Weg as the metric of Weg is merely using HRV combination metric (or HRV based metric) to increase robustness of sensor based determinations and for determining athletic recommendations to improve athletic training and avoid injury ([0028], [0116], [0134]). Additionally, combining the specific HRV combination/HRV metrics as discussed in Weg with the process of gathering athletic training data, comparing data to previous data, others data and/or expectations, issuing recommendations based on the comparisons and determining achievement of goals as recited in Bur is simply combining prior art elements according to known methods to yield predictable results; with the predictable result being the including of HRV metric of Weg in the process recited in Bur.

Regarding claim 14, an interpretation of Bur further disclosing further comprising tracking said composite score over a pre-configured time span ([0010], [0132]; tracking over a session of activity. While not being applied for the rejection currently, Examiner notes this is also known based on Elite HRV videos see Elite (Elite HRV, The new CorSense HRV sensor: Private Preview of Jason taking Morning Readiness HRV reading, https://www.youtube.com/watch?v=IzDslOCiAs0, 10/19/17, viewed on 5/3/21) 

Regarding claim 16, an interpretation of Bur further comprising receiving from a user or medical practitioner a threshold composite score or composite score range that is preferred for the user to maintain ([0173] see also [0121]-[0123] and [0176]).

Regarding claim 17, an interpretation of Bur further discloses transmitting to a user recommended actions comprising events, interventions, and/or planned steps in accordance with maintaining said user's particular composite score ([0120] including “achieving/maintaining a desired level of fitness for one or more individuals participating in the athletic activity”, [0130]-[0132], [0200], [0204] and [0336] see also [0168], [0174]-[0176] and [0202]; The monitoring device 400 can be viewed by a user to review their performance and determined recommendations.).

Regarding claim 20, an interpretation of Bur further discloses where the composite score, recommendations, and guidance may be provided as a report, as part of an ongoing data display, or in real-time as live biofeedback to a user during an activity ([0130]-[0132], [0200] and [0209] see also [0168], [0174]-[0176], [0202] and [0336]).


Claim Rejections - 35 USC § 103
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bur in view of Weg as applied to claims 1, 4, 6-7, 10-11, 14, 16-17 and 20, and further in view of Toth (Landy Toth et al., US 20150351690) hereinafter Toth.
Regarding claim 2, an interpretation of Bur in view of Weg (hereinafter modified Bur) discloses the above. An interpretation of Bur may not explicitly disclose utilizing one or more signal cleaning algorithms to detect artifacts in the collected data and improve the collected data by removing any detected artifacts that impair the signal quality of the biometric and/or physiological data.
However, in the same field of endeavor (medical devices), Toth teaches utilizing one or more signal cleaning algorithms to detect artifacts in the collected data and improve the collected data by removing any detected artifacts that impair the signal quality of the biometric and/or physiological data ([0118] see also [0110] and [0225]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Bur to include removing artifacts as recited by Toth combining multiple types of readings/metrics in order to form a combined metric which relates to stress, dehydration, over temperature and/or exhaustion in order to provide feedback or alert in order for action to be taken, alleviate stress or hydrate ([0136], [0159]). Furthermore the combination of elements of Bur and Toth is merely combining prior art elements according to known methods to yield predictable results, ie using sensed parameters to determine metrics which are then used to produce an alert or feedback.

Regarding claim 3, an interpretation of Bur further discloses where signal filtering of the collected data is performed during a data collection action and the filtered collected data is stored in an electronic format prior to analysis of said cleaned collected data ([0152] including “Individual monitor 200 and/or object monitor 250 may include data processing capabilities, such as raw data reduction and filtering. . . prior to transmission to base station 300”, [0169] and [0297]; Discloses processing/filtering at 200 prior to sending it to base station where it is stored).
An interpretation of Bur may not explicitly disclose signal cleaning. 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Bur to include removing artifacts as recited by Toth combining multiple types of readings/metrics in order to form a combined metric which relates to stress, dehydration, over temperature and/or exhaustion in order to provide feedback or alert in order for action to be taken, alleviate stress or hydrate ([0136], [0159]). Furthermore the combination of elements of Bur and Toth is merely combining prior art elements according to known methods to yield predictable results, ie using sensed parameters to determine metrics which are then used to produce an alert or feedback.

Regarding claim 12, an interpretation of the modified Bur discloses the above. An interpretation of Bur may not explicitly disclose utilizing one or more signal cleaning algorithms to detect artifacts in the collected data and improve the collected data by removing any detected artifacts that impair the signal quality of the biometric and/or physiological data.
However, in the same field of endeavor (medical devices), Toth teaches utilizing one or more signal cleaning algorithms to detect artifacts in the collected data and improve the collected data by removing any detected artifacts that impair the signal quality of the biometric and/or physiological data ([0118] see also [0110] and [0225]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include removing artifacts as recited by Toth combining multiple types of readings/metrics in order to form a combined metric which relates to stress, dehydration, over temperature and/or exhaustion in order to provide feedback or alert in order for action to be taken, alleviate stress or hydrate ([0136], [0159]). Furthermore the combination of 

Regarding claim 13, an interpretation of the modified Bur further discloses where signal filtering of the collected data is performed during a data collection action and the filtered collected data is stored in an electronic format prior to analysis of said cleaned collected data ([0152] including “Individual monitor 200 and/or object monitor 250 may include data processing capabilities, such as raw data reduction and filtering. . . prior to transmission to base station 300”, [0169] and [0297]; Discloses processing/filtering at 200 prior to sending it to base station where it is stored).
An interpretation of Bur may not explicitly disclose signal cleaning. 
However, in the same field of endeavor (medical devices), Toth teaches signal cleaning ([0118] see also [0110] and [0225]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include removing artifacts as recited by Toth combining multiple types of readings/metrics in order to form a combined metric which relates to stress, dehydration, over temperature and/or exhaustion in order to provide feedback or alert in order for action to be taken, alleviate stress or hydrate ([0136], [0159]). Furthermore the combination of elements of Bur and Toth is merely combining prior art elements according to known methods to yield predictable results, ie using sensed parameters to determine metrics which are then used to produce an alert or feedback.

Claim Rejections - 35 USC § 103
Claims 5, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bur in view of Weg as applied to claims 1, 4, 6-7, 10-11, 14, 16-17 and 20, and further in view of Molettiere (Peter Molettiere et al., US 20140164611) hereinafter Mol.
Regarding claim 5, an interpretation of the modified Bur discloses the above. An interpretation of Bur may not explicitly disclose where said composite score comprises Heart Rate Variability (HRV) data, the biometric data, and data indicating changes in the environment data.
However, in the same field of endeavor (medical devices), Mol teaches where said composite score comprises changes Heart Rate Variability (HRV) data, the biometric data, and data indicating changes in the environment data ([0048] including “Furthermore, a device or system combining multiple data streams may calculate metrics derived from this data. For example, the device or system can calculate the user's stress levels and the risk level of elevated stress, through one or more of heart rate variability, skin conduction, noise pollution, and sleep quality.”, [0234] see also [0045]-[0046], [0091] and Fig. 11C).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include combining multiple types of readings/metrics as recited in Mol to provide the best available picture to the user about the users levels of activity ([0091]). Furthermore the combination of elements of Bur and Mol is merely combining prior art elements according to known methods to yield predictable results, ie using sensed parameters to determine metrics which are then used to produce a feedback. 

Regarding claim 8, an interpretation of Bur further discloses a heart rate and respiration sensors may be worn on the chest ([0273]).

However, in the same field of endeavor (medical devices), Mol teaches where said sensors may comprise any of a finger sensor, an LED sensor, a chest-strap electrocardiogram sensor, a camera, or sensors contained within or attached to a mobile device associated with said user ([0066], [0074], [0081] and [0238]; The included portions recite a EKG strap and optical heart rate monitor on a finger and optical heart rate monitor on the finger is PPG based. While not being relied upon, Examiner notes that chest band electrode sensors (for example Polar chest bands among others), finger pulse-ox sensors (including applicants own CorSense) and cell phone sensors such as a camera/accelerometer/gyroscope (for example apple/Samsung cell phones) are generally known in the art).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include wearable sensors such as the finger sensors, chest band sensors etc. of Mol to gather the recited data of Bur as combining the disclosure of Bur with that of Mol is merely  combining prior art elements according to known methods to yield predictable results, ie using known sensors/attachment mechanisms to capture the values recited in Bur would yield predictable results the gathering of known data types by known devices.

Regarding claim 15, an interpretation of the modified Bur discloses the above. 
An interpretation of Bur may not explicitly disclose where said composite score comprises Heart Rate Variability (HRV) data, the biometric data, and data indicating changes in the environment data.
However, in the same field of endeavor (medical devices), Mol teaches where said composite score comprises changes in Heart Rate Variability (HRV) data, the biometric data, and data indicating changes in the environment data ([0048] including “Furthermore, a device or system combining multiple 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include combining multiple types of readings/metrics as recited in Mol to provide the best available picture to the user about the users levels of activity ([0091]). Furthermore the combination of elements of Bur and Mol is merely combining prior art elements according to known methods to yield predictable results, ie using sensed parameters to determine metrics which are then used to produce feedback. 

Regarding claim 18, an interpretation of the modified Bur further discloses the above and further discloses an heart rate and respiration sensors may be worn on the chest ([0273]).
An interpretation of Bur may not explicitly disclose where said sensors may comprise any of a finger sensor, an LED sensor, a chest-strap electrocardiogram sensor, a camera, or sensors contained within or attached to a mobile device associated with said user.
However, in the same field of endeavor (medical devices), Mol teaches where said sensors may comprise any of a finger sensor, an LED sensor, a chest-strap electrocardiogram sensor, a camera, or sensors contained within or attached to a mobile device associated with said user ([0066], [0074], [0081] and [0238]; The included portions recite a EKG strap and optical heart rate monitor on a finger and optical heart rate monitor on the finger is PPG based. While not being relied upon, Examiner notes that chest band electrode sensors (for example Polar chest bands among others), finger pulse-ox sensors (including applicants own CorSense) and cell phone sensors such as a camera/accelerometer/gyroscope (for example apple/Samsung cell phones) are generally known in the art)
.

Claim Rejections - 35 USC § 103
Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bur in view of Weg as applied to claims 1, 4, 6-7, 10-11, 14, 16-17 and 20, and further in view of True North Fitness & Health YouTube Video (True North Fitness & Health, HRV Interpreting your daily readiness result, https://www.youtube.com/watch?v=tW8yWmwsoFE, 3/27/2018, viewed on 5/5/21) hereinafter True. 
 Regarding claim 9, an interpretation of modified Bur discloses the above including a determining the composite score and presenting it as a numeric value (see rejection of claim 1). 
An interpretation of Bur may not explicitly disclose where the score is presented to a user as a gauge graphic to permit the user to visually understand changes in the composite score over time.
However, in the same field of endeavor (medical devices), True teaches where the score is presented to a user as a numeric value and a gauge graphic to permit the user to visually understand changes in the composite score over time (see video including  ~10:30/17:44 and ~12:18/17:44; The reference teaches using a gauge graphic and discusses the both individual values of a score from various days and varies longer time frames including month and lifetime lifetime, yesterday, today values of the score).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include a numeric value and gauge indicator 

Regarding claim 19, an interpretation of the modified Bur discloses the above including a determining the composite score and presenting it as a numeric value (see rejection of claim 1). 
An interpretation of Bur may not explicitly disclose where the score is presented to a user as a gauge graphic to permit the user to visually understand changes in the composite score over time.
However, in the same field of endeavor (medical devices), True teaches where the score is presented to a user as a numeric value and a gauge graphic to permit the user to visually understand changes in the composite score over time (see video including  ~10:30/17:44 and ~12:18/17:44; The reference teaches using a gauge graphic and discusses the both individual values of a score from various days and varies longer time frames including month and lifetime, yesterday, today values of the score).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include a numeric value and gauge indicator because it is merely combining prior art elements according to known methods to yield predictable results, ie combining the gauge graphic of True with the display elements of the modified Bur is merely combining a known type of information graphic to the elements of Bur which will predictably present information to a user

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150223708 to Richards et al. see [0076], [0082], [0399] and Fig. 1; US 20100217099 to .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792  

/UNSU JUNG/              Supervisory Patent Examiner, Art Unit 3792